DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. Patent Application No. 15/995,725, filed June 1, 2018, which issued as U.S. Patent No. 10,682,227, which is a continuation of U.S. Patent Application No. 15/682,789, filed August 22, 2017, which issued as U.S. Patent No. 10,449,047, which is a continuation of U.S. Patent Application No. 15/541,783, filed July 6, 2017, which issued as U.S. Patent No. 9,974,651, which is a U.S. national stage of PCT/IL2016/050125, filed February 3, 2016, which claims priority from U.S. Provisional Patent Application No. 62/112,343, filed February 5, 2015. This application also claims priority from U.S. Provisional Patent Application No. 62/560,384, filed September 19, 2017.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims(s) 73-82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raanani a et al. (US 2015/00173897, which is cited in IDS filed on 06/09/20) in view of Cooper et al. (US 2015/0351904, which is cited in IDS filed on 06/09/20). 

Referring to claim 73, Raanani discloses a prosthetic heart valve 10, 100 (Figs. 1-7D, 13A-13F, 26A-26D, 27A-27C and 28A-28C. Fig. 7B is reproduced and annotated below), comprising: 
an annular valve body having a lumen extending between an upstream end of the annular valve body (the region at lead line 33 as shown in Fig. 2A) and a downstream end of the annular valve body (the region at lead line 31 as shown in Fig. 2A); 
a plurality of atrial anchors 35 (see annotated figure below) extending from the annular valve body, each atrial anchor having a proximal end secured to the annular valve body at the junction and a terminal end (at lead line 35) opposite from the proximal end; and 
a plurality of ventricular anchors 34, 134 (Fig. 2A-7B, 22A-22C and 25A-25B. Fig. 2A is reproduced and annotated below) extending from the annular valve body, each ventricular anchor having a proximal end secured to the annular valve body and a terminal end opposite from the proximal end, wherein 
the prosthetic heart valve is configured to be arranged in: 
a delivery configuration in which the annular valve body, atrial anchors, and ventricular anchors are configured to be contained at least partially within a delivery device and are arranged in respective delivery positions (Fig. 2A), and 
a deployed-anchor configuration in which the atrial anchors and the ventricular anchors move radially outward from their respective delivery positions while the annular valve body remains in its delivery position (Fig. 4A), 
at least one atrial anchor includes a pivoting portion configured to extend from the annular valve body in an upstream direction when the prosthetic heart valve is in the delivery configuration (Fig. 2A) and to extend from the annular valve when the prosthetic heart valve is in the deployed-anchor configuration, and a portion of at least one ventricular anchor is configured to abut the annular valve body when the prosthetic heart valve is in the delivery configuration (Fig. 2A).

    PNG
    media_image1.png
    477
    570
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    372
    554
    media_image2.png
    Greyscale


	Raanani discloses the invention substantially as claimed except for disclosing the pivoting portion of atrial anchor 35 configured to extend from the annular valve body in a downstream direction when the prosthetic heart valve is in the deployed-anchor configuration, wherein the terminal end of the at least one atrial anchor is configured to be situated radially-outward from the pivoting portion of the at least one atrial anchor, relative to a longitudinal axis of the annular valve body.
	However, in the same field of endeavor, which is prosthetic heart valve, Cooper discloses (Figs. 4, 7 and 9-10) the shape of atrial anchoring arms 114 and 214 as shown in  Fig. 4, which is similar to atrial anchoring arms 35 of Raanani, can be replaced with atrial anchoring arm 220 as shown in Fig. 7-10. Figs. 9-9A of Cooper’s drawing show the atrial anchor 220 includes a pivoting portion (the portion at lead line 220 as shown in  Fig. 9, which is reproduced below) configured to extend from the annular valve body in an upstream direction when the prosthetic valve is in the delivery configuration and to extend from the annular valve body in a downstream direction when the prosthetic heart valve is in the deployed-anchor configuration, wherein the terminal end 238 of the at least one atrial anchor 220 is configured to be situated radially-outward from the pivoting portion of the at least one atrial anchor, relative to a longitudinal axis of the annular valve body. Cooper further discloses that the anchoring arms 220 as shown in Figs. 7-10 improve retention, reduce perivalvular leakage and permitting the atrial anchors 220 to independently adjust to and conform to each patient’s particular anatomy ([0097] and [0103]). 

    PNG
    media_image3.png
    399
    589
    media_image3.png
    Greyscale

In view of Cooper teachings it would have been obvious to one of ordinary skill in the art, before the effective filling date of Applicant’s invention, to have shaped the atrial end of the valve body (frame) of Raanani (one frame or two frames embodiments) to have similar shape as shown in Figs. 7-10 of Cooper’s drawings and provided atrial anchoring arm 220 as shown in Figs. 7-10 to the atrial end of the modified valve body to improve retention, reduce perivalvular leakage and permitting the atrial anchors to independently adjust to and conform to each patient’s particular anatomy.

Referring to claim 74, the modified device of Raanani discloses the prosthetic heart valve of claim 73, wherein the at least one atrial anchor (atrial anchor 220 of Cooper) and the at least one ventricular anchor 34, 134 are configured to extend from the annular valve body in an upstream direction parallel to the longitudinal axis of the annular valve body when the prosthetic heart valve is in the delivery configuration (Raanani: Fig. 2A, which is reproduced and annotated above).

Referring to claim 75, the modified device of Raanani discloses the prosthetic heart valve of claim 73, wherein the terminal end of the at least one ventricular anchor 34, 134 is configured to be flush with the annular valve body when the prosthetic heart valve is in the delivery configuration (Raanani: Fig. 2A, which is reproduced and annotated above).

Referring to claim 76, the modified device of Raanani discloses the prosthetic heart valve of claim 73, wherein the at least one atrial anchor 220 includes a single point of connection to the annular valve body (Fig. 9 of Cooper’s drawings is reproduced below. The figure shows the atrial anchor 220 includes a single point of connection (at lead line 208, 219) to the annular valve body. Thus, the modified device of Raanani as proposed in the rejection of claim 73 above would have this condition).

    PNG
    media_image3.png
    399
    589
    media_image3.png
    Greyscale


Referring to claim 77, the modified device of Raanani discloses the prosthetic heart valve of claim 73, wherein the prosthetic heart valve is additionally configured to be arranged in a fully-expanded configuration, the annular valve body having a larger diameter when the prosthetic heart valve is in the fully-expanded configuration than when the prosthetic heart valve is in the delivery and deployed-anchor configurations (Raanani: see Figs. 2A and 4A, para [0192]).

Referring to claim 78, the modified device of Raanani discloses the prosthetic heart valve of claim 77, the pivoting portion of the at least one atrial anchor is configured to extend from the annular valve body in a downstream direction when the prosthetic heart valve is in the fully-expanded configuration (the region at lead line 220 as shown in Fig. 9 of Cooper’s drawings)

Referring to claim 79, the modified device of Raanani discloses the prosthetic heart valve of claim 78, wherein the terminal end 238 (Fig. 9 of Cooper’s drawings, which is reproduce above) of the at least one atrial anchor 220 is configured to be situated radially-outward from the pivoting portion of the at least one atrial anchor, relative to the longitudinal axis of the annular valve body, when the prosthetic heart valve is in the fully-expanded configuration (Fig. 9 of Cooper’s drawings, which is reproduced above).

Referring to claim 80, the modified device of Raanani discloses the prosthetic heart valve of claim 73, wherein the at least one atrial anchor 220 (Fig. 9 of Cooper’s drawings, which is reproduced above) includes an upstanding portion configured to extend in an upstream direction when the prosthetic heart valve is in the deployed-anchor configuration, the upstanding portion including the terminal end 238 of the at least one atrial anchor (Fig. 9 of Cooper’s drawings, which is reproduced above).

Referring to claim 81, the modified device of Raanani discloses the prosthetic heart valve of claim 73, wherein the annular valve body comprises: an annular outer frame 32 (Fig. 4A, para [0181]); and an inner frame 35 (Fig. 4A, para [0181]) positioned at least partially within the annular outer frame, wherein the plurality of ventricular anchors (220 of Cooper device) extend from the annular outer frame 35 and the plurality of atrial anchors 34 extend from the inner frame.

Referring to claim 82, the modified device of Raanani discloses the prosthetic heart valve of claim 81, wherein the portion of the at least one ventricular anchor 34 is configured to abut a portion of the inner frame when the prosthetic heart valve is in the delivery configuration (Fig. 2A, which is reproduced above).

Allowable Subject Matter
Claims 83-92 are allowable.
There is no art of record alone or in combination that teaches of a prosthetic heart valve that includes the combination of recited limitations in claim 83. The art of record alone or in combination did not teach the recited limitations of in a deployed-anchor configuration in which the atrial anchors and the ventricular anchors move radially outward from their respective delivery positions, at least one atrial anchor includes a pivoting portion configured to extend from the annular valve body in an upstream direction when the prosthetic heart valve is in the delivery configuration and to extend from the annular valve body in a downstream direction when the prosthetic heart valve is in the deployed-anchor configuration, and especially, a first portion of at least one ventricular anchor is configured to abut the annular valve body when the prosthetic heart valve is in the delivery configuration and a second portion of the at least one ventricular anchor is configured to be situated upstream from at least part of the pivoting portion of the at least one atrial anchor when the prosthetic heart valve is in the deployed-anchor configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/           Primary Examiner, Art Unit 3771